Title: To George Washington from Lieutenant Colonel Morgan Connor, 6 May 1778
From: Connor, Morgan
To: Washington, George


                    
                        Sir
                        York Town [Pa.] 6th May 1778
                    
                    I have the honor to inclose your Excellency proceedings of a General Court Martial held at this place by order of the Board of War agreeable to a resolve of Congress.
                    The 10th No. Carolina Regiment passed thro this place on friday last  on their march to Camp, Since that a Detatchmt of 46 men from Virginia arrived here, and are detaind by order of the board of war to receive Some Clothing, as well as to do Garrison duty untill the return of two detatchments of our regiment Sent to escort prisoners to Fort Frederick Baltimore. I have the honor to be Your Excellency’s Most obedient and most humble Servt
                    
                        Morgn Connor
                    
                